Exhibit 10.6

AMENDED AND RESTATED TERM LOAN NOTE

Dated as of August 14, 2020 (the “Amended Note Date”)

Note Amount:  $9,620,000.00

FOR VALUE RECEIVED, LF3 PRATTVILLE, LLC, a Delaware limited liability company
and LF3 PRATTVILLE TRS, LLC, a Delaware limited liability company (individually
and collectively, “Borrower”), promises to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION, and its successors and assigns (“Lender”), at 1808 Aston
Avenue, Suite 250, Carlsbad, California 92008 (or such other place as may be
designated by Lender), the principal sum stated above as the Note Amount, with
interest thereon, on the dates and at the rates and upon the terms and
conditions specified below.  This Amended and Restated Term Loan Note (this
“Note”) is the Note referred to in the Loan Agreement dated as of July 11, 2019,
as affected by that certain Forbearance Agreement entered into as of April 22,
2020 to be effective as of May 1, 2020, and as amended pursuant to that certain
First Amendment to Loan Agreement dated as of the date hereof, between Borrower
and Lender (as it may be amended, restated, supplemented, extended or renewed
from time to time, the “Loan Agreement”) and is being executed and delivered
pursuant thereto (the loan made pursuant to this Note and the Loan Agreement
being referred to in this Note as the “Loan”).  Capitalized terms used in this
Note and not defined in this Note have the meanings given to such terms in the
Loan Agreement.

1.         Interest Rate.

(a)       Interest.  The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) at a
fixed rate of 4.134% per annum.

(b)       Basis of Computation.  The interest rate is an annual rate and will be
computed using a 360-day year and charged for actual days elapsed.

(c)       Definitions. As used herein, the following terms shall have the
meanings set forth after each, and any other term defined in this Note shall
have the meaning set forth at the place defined:

(i)         “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in the U.S. are authorized or required by Law to
remain closed.

(ii)       “Cost of Funds Rate” means the yield as of the initial date of
funding of this Note, on United States Treasury bills, notes or bonds, selected
by Lender in its discretion, having maturity comparable to the scheduled
maturities of the installment(s) being prepaid.

(iii)      “Current Value” means the net present value of the dollar amount of
the interest to be earned, discounted at the Treasury Rate.

(iv)       “Original Note” has the meaning specified in Paragraph 12.

(v)        “Original Note Date” means July 11, 2019.

(vi)       “Payment Day” means the first day of each calendar month; provided
that, if a Payment Day is not a Business Day, such Payment Day shall be the next
succeeding Business Day.  The Maturity Date shall also be considered a Payment
Day.

(vii)     “PIK Interest” has the meaning specified in Paragraph 2(d).



--------------------------------------------------------------------------------

(viii)    “Treasury Rate” means the yield, as of the date of prepayment, on
United States Treasury bills, notes or bonds, selected by Lender in its
discretion, having maturities comparable to the scheduled maturities of the
installment(s) being prepaid.

2.         Payments.

(a)       When Due; Maturity Date.  Interest on the Loan shall be paid in
arrears.  Interest accrued on the Loan from the Original Note Date to the first
Payment Day to occur after the Original Note Date is due and payable on such
first Payment Day.  Regular monthly payments (each, a “Monthly Payment”) will
commence on the first Payment Day to occur after the Original Note Date, and
will continue on each Payment Day thereafter through the Payment Day occurring
on August 1, 2024 (the “Maturity Date”).

(b)       Monthly Payment Amounts.  Each Monthly Payment will be equal to
installments of principal and interest in the amount set forth on Exhibit A with
respect to the month in which such payment is due, which, for the avoidance of
doubt, reflects repayment of the PIK Interest.

(c)       Payment at Maturity.  On the Maturity Date, in addition to the
required Monthly Payment, Borrower shall also pay the entire remaining unpaid
balance of the Loan, if any (including without limitation any outstanding PIK
Interest); all accrued and unpaid interest to the Maturity Date; and any other
amounts payable under this Note and the other Loan Documents.

(d)       The Borrower acknowledges that, as of the date hereof, pursuant to
that certain Forbearance Agreement between Borrower and Lender entered into as
of April 22, 2020 to be effective as of May 1, 2020, the Borrower paid interest
in kind on this Note in the amount of $100,877.93 (the “PIK Interest”).

3.         Prepayments.

(a)       Except as may otherwise be expressly provided in this Note and the
other Loan Documents, Borrower may not make any prepayment of the Loan except as
follows:   (i) Borrower must give Lender at least 30 days’ prior written notice
of the proposed prepayment; and (ii) the prepayment must be accompanied by
payment to Lender of the following:  (A) any and all costs, fees, and other
expenses, including late fees, then due and payable with respect to the
Obligations; (B) interest on the prepaid principal through the prepayment date
(C) (to the extent not prohibited by law) Breakage Costs as liquidated damages
for loss of a bargain and not as a penalty, which Breakage Costs shall be
calculated in accordance with the provisions of subsection (b) below; and (D) a
Prepayment Fee in the amount described in subsection (c) below, unless the Loan
Documents specifically state that, with respect to a particular prepayment, no
Prepayment Fee is due.  INTEREST ON THE PREPAYMENT AMOUNT MUST BE PAID THROUGH
THE PREPAYMENT DATE.  Any prepayment shall be without prejudice to Borrower’s
obligations under any swap agreement (as defined in 11 U.S.C. § 101), which
shall remain in full force and effect subject to the terms of such swap
agreement (including provisions that may require a reduction, modification or
early termination of a swap transaction, in whole or in part, in the event of
such prepayment, and may require Borrower to pay any fees or other amounts for
such reduction, modification or early termination), and no such fees or amounts
shall be deemed a penalty hereunder or otherwise.

(b)       Breakage Costs.  In the event that there occurs a prepayment of the
Loan pursuant to subsection (a) hereof, Insurance Proceeds are applied by Lender
to payment of the Obligations following a Casualty pursuant to Section 4.5(c) of
the Loan Agreement, or all or any part of the Obligations are declared to be due
and payable pursuant to Section 6.2 of the Loan Agreement, “Breakage Costs”
shall accrue and equal the Current Value of:

(i)         the interest that would have accrued on the principal amount prepaid
at the Cost of Funds Rate, minus

(ii)       the interest that could accrue on the principal amount prepaid at the
Treasury Rate.



2

--------------------------------------------------------------------------------

In both cases, interest will be calculated from the prepayment date to the
Maturity Date.  In no event shall the Breakage Costs be less than zero.

If the indebtedness evidenced by this Note is accelerated in accordance with the
terms of this Note or the Loan Agreement, the resulting balance due shall be
considered a prepayment due and payable as of the date of acceleration.

The Borrower agrees and acknowledges that the Lender will have suffered damages
on account of the early repayment of the Loan and that, in view of the
difficulty in ascertaining the amount of such damages, the Breakage Costs
constitute reasonable compensation and liquidated damages to compensate the
Lender on account thereof.

The Breakage Costs and their payment shall not in any way reduce, affect or
impair any other obligation of the Borrower under this Note or the other Loan
Documents.

(c)       Prepayment Fee.  The “Prepayment Fee” will equal (i) 3.0% of the
prepaid principal, if made prior to the first anniversary of the Original Note
Date; (ii) 2.0% of the prepaid principal, if made on or after the first
anniversary of the Original Note Date but prior to the second anniversary of the
Original Note Date, and (iii) 1.0% of the prepaid principal, if made on or after
the second anniversary of the Original Note Date; provided that in the event
that the Site is sold by Borrower to an independent third party (i.e.: not an
Affiliate of the Borrower) in an arms’ length transaction, the Prepayment Fee
will be waived.

(d)       Application of Prepayment Amounts.  Subject to the provisions of
Section 2.8(c) of the Loan Agreement:  (i) amounts paid pursuant to Section 3(a)
shall be applied in payment of the amounts specified therein; (ii) all prepaid
principal shall be applied to the unpaid principal balance of this Note;
provided, however, that any permitted partial prepayment of principal shall be
applied to principal in the inverse order of maturity, such that the scheduled
Monthly Payment amounts for the Loan otherwise calculated do not change; and
(iii) all other payments pursuant to this Note shall be applied first to accrued
and unpaid interest on the Note and the balance to reduction of principal on the
Note, in the inverse order of maturity.

4.         General Payment Provisions.  All payments due pursuant to this Note
shall be payable at the place and in the manner provided in Section 2.8 of the
Loan Agreement and otherwise in accordance with the provisions of that Section,
which Section is incorporated herein by this reference.

5.         Default Interest.  From and after the maturity date of this Note, or
such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or upon the occurrence and during the continuance of
an Event of Default, then at the option of Lender, in its sole and absolute
discretion, the outstanding principal balance of this Note shall bear interest
at an increased rate per annum (computed on the basis of a 360-day year, actual
days elapsed) equal to 4% above the rate of interest from time to time
applicable to this Note (the “Default Rate”).

6.         Late Fees.  If Borrower fails to make any payment pursuant to this
Note or any other Loan Document on or before the 5th day after the due date for
such payment, then Borrower shall pay Lender a late fee equal to 5% of such
past-due payment.  Such late fee will be immediately due and payable and is in
addition to any other charges, costs, fees, and expenses that Borrower may owe
as a result of the late payment, including the imposition of a default rate of
interest pursuant to this Note or any other Loan Document.

7.         Waivers.  Borrower and all endorsers, guarantors, and sureties of
this Note waive presentment, demand for payment, notice of dishonor, notice of
protest, and protest, notice of intent to accelerate, notice of acceleration and
all other notices or demands in connection with delivery, acceptance,
performance, default or endorsement of this Note.

8.         Lender Computations Final.  Lender’s computations, in accordance with
the terms of this Note and the Loan Agreement, of interest rates, Monthly
Payment amounts, and final payment amounts, and other amounts due and owing from
Borrower to Lender shall be final and conclusive, absent manifest error.



3

--------------------------------------------------------------------------------

9.         Maximum Rate of Interest.  Anything herein to the contrary
notwithstanding, the obligations of Borrower hereunder or pursuant to any other
Loan Document shall be subject to the limitation that payments of interest shall
not be required, for any period for which interest is computed hereunder, to the
extent (but only to the extent) that contracting for or receiving such payment
would be contrary to the provisions of any Applicable Law limiting the highest
rate of interest which may be lawfully contracted for, charged or received by
Lender, and in such event Borrower shall pay Lender interest at the highest rate
permitted by Applicable Law.

10.       Inconsistencies.  If there are any inconsistencies between the terms
of this Note and the other Loan Documents, the provisions of this Note shall
control.

11.       Applicability of General Provisions.  All provisions of the Article in
the Loan Agreement titled “General Provisions”, as well as the defined terms in
the Loan Agreement, including in the Schedule of Defined Terms attached thereto,
apply to this Note, the same as if such provisions were set forth in full in
this Note.

12.       Amendment and Restatement.  This Note is an amendment and restatement
of that certain Term Loan Note dated as of July 11, 2019 payable by the Borrower
to the Lender (the “Original Note”).  This Note is not intended to be, nor shall
it be deemed to be, a novation of the Original Note or the indebtedness
evidenced thereby.  All references in any of the Loan Documents to the Original
Note shall be deemed to mean and refer to this Note.



[SIGNATURE PAGE FOLLOWS]







4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Note as of the date stated above.

BORROWER:







LF3 PRATTVILLE, LLC, a Delaware limited liability company







By:

Lodging Fund REIT III OP, LP, a Delaware limited partnership, its Sole Member











By:

Lodging Fund REIT III, Inc., a Maryland corporation, its General Partner















By:

/s/ Katie Cox







Name:

Katie Cox







Title:

Chief Financial Officer

















LF3 PRATTVILLE TRS, LLC, a Delaware limited liability company







By:

Lodging Fund REIT III TRS, Inc., a Delaware corporation, its Sole Member











By:

/s/ Katie Cox





Name:

Katie Cox





Title:

Chief Financial Officer







Signature Page to Amended and Restated Term Loan Note

--------------------------------------------------------------------------------

EXHIBIT A

PAYMENT SCHEDULE

Graphic [lfr-20200930ex1065504a3001.jpg]



--------------------------------------------------------------------------------